Citation Nr: 9900803	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  95-02 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from  September 1942 to 
February 1946.

This appeal to the Board of Veterans' Appeals (the Board) was 
brought from rating actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston.

The appellant was scheduled to provide testimony before a 
Member of the Board at the RO in September 1996; she failed 
to appear.

The Board remanded the case in February 1998.

During his lifetime the veteran was service connected for 
anxiety reaction, rated as 100 percent disabling from August 
1971; wounds of the left arm with retained foreign bodies, 
rated as 10 percent disabling; and hepatitis and scars of the 
neck, each rated as noncompensably disabling for many years.

The veteran died in July 1993; the death certificates will be 
described below.

The appellant has been granted dependency and indemnity 
compensation [and associated Chapter 35] benefits pursuant to 
38 U.S.C.A. § 1318, according to which regulations, these 
benefits are payable "as if" the death were service-
connected, based on the veteran's having had a 100 percent 
service-connected rating [for anxiety] for the requisite time 
prior to his death.


FINDING OF FACT

The appellants claim for entitlement to service connection 
for the cause of the veterans death is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veterans death, is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

In Boeck v. Brown, 6 Vet. App. 14 (1993), the United States 
Court of Veterans Appeals (Court) held that 

A(n appellant) claiming entitlement to 
Department of Veterans Affairs (VA) 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 38 
U.S.C.A. § 5107, and see Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 
(l992).  

If an appellant has not presented a well-grounded claim, then 
the appeal must fail and there is no duty to assist him/her 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  See Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, such as whether an incident or injury occurred in 
service, competent lay testimony, including an appellants 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991). 

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  See Murphy, op. cit. at 81 (1990).  A claimant 
would not meet this burden imposed by section 5107(a) merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  

If the claim is not well-grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

It has also been determined that a well-grounded claim 
requires three elements: (1) medical evidence of a current 
disability; (2) lay or medical evidence of a disease or 
injury in service; and (3) medical evidence of a link between 
the current disability and the in-service injury or disease.  
In the case of a cause of death claim, the link must be 
between the service-connected disorder(s) and the death, 
under circumstances described in the specific statutes cited 
below.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Under other regulations, service 
connection may also be granted for certain disabilities which 
are present to a compensable degree within a given period 
after service (i.e., cancer, arteriosclerotic heart disease 
etc., within 1 year) or which are due to or the result of 
other service-connected disabilities.  

In general, in claims such as this, as a result of the 
Omnibus Budget Reconciliation Act of 1990, Public Law No. 
101-508, 8052, 104 Stat. 1388, compensation will not be paid 
for disability resulting from alcohol abuse.  See 38 U.S.C.A. 
§ 101 (West 1991); 38 C.F.R. § 3.301 (1998).  Accordingly, 
with regard to claims filed after October 31, 1990, and in 
amending 38 U.S.C.A. § 1110, compensation may not be paid for 
(disability or) death resulting from the abuse of alcohol.  
See, e.g., single judge nonprecedential opinions in Cooke v. 
West, No. 97-1240 (U.S. Vet. App., Jan. 15, 1998); and Hall 
v. West, No. 95-757 (U.S. Vet. App., Sept. 29, 1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, op. cit. at 81 (1990).  A claimant would not meet 
this burden imposed by section 5107(a) merely by presenting 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In determining whether a claim is well grounded, the 
claimants evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).  

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including evidence which is 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran 
(appellant).  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1998).


Factual background

Service medical records show no evidence of heart or 
respiratory (pneumonia) disorders or cancer (mesothelioma).  
The veteran was hit by shrapnel in 1943, and treated for an 
acute episode of hepatitis in 1945.

VA examinations in 1947 and 1959 showed no evidence of heart, 
respiratory (pneumonia) or cancer (mesothelioma) disorders.  

On VA examination in 1959, there were no clinical residuals 
of hepatitis, and the rating was reduced from 10 to 
noncompensable, a rating which continued from June 1959 until 
the veteran's death.

In February 1971, the veteran was hospitalized with what was 
felt to be pericarditis.  A private physician prior to 
hospitalization had thought he might have had a slight heart 
attack.  The pertinent diagnosis was observation for 
cardiovascular disease, not found.

In August 1971, the veteran was examined by VA.  He minimized 
his drinking but his wife said he was a heavy drinker.  
Pertinent diagnoses were anxiety neurosis and alcoholism by 
history.

A private physician's statement in December 1971 was to the 
effect that the veteran had been seen and hospitalized for 
severe depression.  Electrocardiogram (ECG) had been normal 
and a cardiologist felt he probably had pericarditis.  No 
respiratory or other pertinent abnormal clinical findings 
were shown.  He continued to be seen and hospitalized for 
psychiatric complaints.  

Since August 27, 1971, a 100 percent rating was in effect for 
service-connected anxiety reaction with severe depressive 
trends.

No other pertinent abnormal heart, respiratory or cancerous 
findings were noted on VA examination in September 1972.  

A summary VA Form 10-7131 indicates that the veteran was 
hospitalized by VA in 1980 for ileitis, and by a private 
institution in 1986 for a psychiatric emergency.

Two death certificates are in the file, showing that the 
veteran died on July [redacted] 1993.  One said to have been signed 
on August [redacted] 1993 by MEB, M.D., shows the immediate cause of 
death as cardiorespiratory failure due to aspiration of 
pneumonia, with suspected mesothelioma, left pleura with 
effusion.  On inquiry as to whether tobacco or alcohol played 
a role in death, both were checked as "unknown".  An autopsy 
was not performed.  

An amendment was rendered to the above cited death 
certificate, [illegibly dated July, August or September 31, 
1993], also signed by MEB, M.D., to the effect that the cause 
of death was cardiorespiratory failure consequent to 
suspected mesothelioma with pleural effusion and "history of 
chronic liver disease".  Other significant conditions 
contributing to death included chronic liver disease with 
history of hepatitis and cirrhosis of the liver.  On the 
amended form, with regard to the inquiry as to whether 
alcohol or smoking contributed to death, both boxes were 
checked in the affirmative.

Pursuant to the Board's remand, the RO asked that the 
appellant provide additional information as to the veteran's 
hepatitis and liver related symptoms.  No such additional 
information was provided.

Also as directed in the Board remand, the RO solicited a 
medical expert evaluation of the clinical evidence.  

A VA physician evaluated the entire claims folder and all of 
the evidence therein in May 1998.  The written evaluation is 
of record.  The physician concluded that the veteran's 
hospitalization had been due to pneumonia and that his 
aspirations caused the cardiorespiratory arrest and his 
death.  The examiner specifically opined that he did not see 
any relationship between the veteran's service-connected 
hepatitis, anxiety, neck or arm scars and the cause of his 
death.


Analysis

The Board notes that the claimant has not submitted any 
competent medical evidence to show that under any of the 
various laws and regulations pertaining to cause of death 
claims, the veteran died of a disability linked to his period 
of active service.  To the contrary, the competent medical 
evidence of record does not sustain that the veteran died of 
a disability related to his period of active service.  

There is no credible evidence at all of any heart disease, 
mesothelioma or pneumonia which was or may be presumed to be 
the result of service.  

As for the death certificates, although there is mention of a 
history of hepatitis on the amended certificate, there is 
nothing to support a conclusion that this was in fact other 
than historical, nor has any evidence to that end been 
submitted as requested.  More importantly, that hepatitis of 
long duration was related to the veteran's death was not 
sustained on assessment by a physician subsequently reviewing 
all of the veteran's applicable service and post-service 
records.  



In this context, the Board would note that the "amendment" to 
the death certificate refers to "other significant conditions 
contributing to death including chronic liver disease with 
history of hepatitis and cirrhosis of the liver", any or all 
of which may or may not be due to the veteran's documented 
long-standing history of alcohol intake which is unrelated to 
service or the service-incurred hepatitis.  

Specifically, there is nothing to show that these liver-
related findings are due to or in any way associable with 
acute hepatitis which had not been demonstrated for decades.  
And further, with regard to the later, the inapplicability of 
this theory is specifically enhanced by the checking of the 
box on the amended form reflecting that alcohol had a part in 
the cause of death.  This proposition that alcohol was a 
contributing factor to any liver dysfunction now remains 
outside the constraints of regulations permitting 
compensation for the veteran's death, even if ultimately 
proven to be feasible.

Parenthetically, and referencing the same 1990 revisions in 
regulations as cited above with regard to alcohol, whether 
smoking did or did not have an impact on a respiratory 
disorder (pneumonia) and/or lung (pleura) cancer 
(mesothelioma) is not relevant to the claim herein, since 
neither it nor they are in any way tied by credible evidence 
or opinion to service or any service-connected disability nor 
may they be.

In any event, there is no objective or credible evidence to 
link any identified liver disorder at death to an inservice 
episode of acute hepatitis which had been quiescent and 
inactive, by all accounts and clinical records, for decades.


The claimant may render her personal opinion; however, she is 
not a medical expert, and as such is not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); King v. Brown, 5 Vet. App. 19, 21 (1993).  
Consequently, the appellants lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107.  Grottveit v. Brown, 5 
Vet. App. 91, 92 (1993). 

Moreover, the physician's isolated incident of amending the 
death certificate, for whatever reason or under whatever 
constraints, in and of itself, in the face of the other 
strong and definitive evidence of record, does not alone 
provide the mandated and a credible nexus between service or 
any service related disease and the veteran's death.  
Importantly, there is no other objective, medical evidence or 
opinion to support the theory, and in fact, the only credible 
and supported medical opinion of record is directly to the 
contrary.

Accordingly, the appellants claim of entitlement to service 
connection for the cause of the veterans death is not well 
grounded, and her claim must be denied.

During the pendency of the appeal, the appellant was 
specifically informed of the evidence necessary to complete 
her case, and to the extent that she provided information 
with regard to pertinent records, either she or the RO 
obtained those and/or pertinent information and added them to 
the claims folder.  

The appellant has not otherwise indicated the existence of 
any additional post service medical evidence that has not 
already been obtained that would well ground her claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. 
Gober, 126 F. 3d 1464 (Fed.Cir. 1997).



Although the Board considered and denied the appellants 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than her claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellants claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
the cause of the veterans death.

As the appellant has not presented a well grounded claim, the 
doctrine of reasonable doubt has no application to her case.


ORDER

The appellant not having submitted a well grounded claim for 
entitlement to service connection for the cause of the 
veterans death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
